EXHIBIT 10(al)

National Western Life Insurance Company
2003 EXECUTIVE Officer Bonus Program


The Bonus Program ("Program") is designed to reward selected executive officers
for their performance in assisting the Company in achieving pre-determined sales
targets while managing to profit criteria. The Plan incorporates three
measurable performance factors: (1) sales, which are defined as net placed
annualized target premium for Life business and as total placed premium for
Annuity business, (2) expense management, and (3) overall Company profitability.

Each of the above performance factors will have an assigned target level for
purposes of the Program. Assuming a "par" performance (i.e. achieving each
target level), the weighting of the bonus (applied to base salary) is 10% for
sales performance, 10% for expense management performance, and 10% for
profitability, or an overall par percentage of 30%. Actual results compared to
the targets can either increase or decrease each of these individual percentages
as explained in the following sections. However, the total bonus percentage
cannot exceed 30%.

Sales Component:

The sales component of the Program is further subdivided between Life production
and Annuity production. For 2003, the sales goals are:




International Life -- $30,000,000 net placed annualized target premium



Domestic Life -- $7,250,000 net placed annualized target premium



Annuities -- $440,000,000 net placed total premium





The New Business Market Summary Report (NWAR60) will be the source of sales
results for purposes of this Program. Based upon these sales goals, the bonus
percentage corresponding with each sales production levels achieved in 2003 will
be applied to 100% of the executive officer's base salary in accordance with the
following grid:


Intl Life Placed Target

Bonus %

Domestic Life Placed Target

Bonus %

Annuities Placed Premium

Bonus %

$24,000,000

2.00%

$5,800,000

2.00%

$352,000,000

2.00%

$27,000,000

2.50%

$6,525,000

2.50%

$396,000,000

2.50%

$30,000,000

3.34%

$7,250,000

3.33%

$440,000,000

3.33%

$33,000,000

4.00%

$7,975,000

4.00%

$484,000,000

4.00%

$36,000,000

5.00%

$8,700,000

5.00%

$528,000,000

5.00%

The level shaded in gray represents the Company's sales goals for each segment
for purposes of the bonus program and represents the par performance level. If
the actual results attain this level, the executive officer would be eligible to
receive a bonus of 10% (3.33% for each line of business) of base salary.

Expense Management Component:

The expense component of the program is based upon a ratio of actual expenses to
a sales unit of production. For purposes of this ratio, the sales unit of
production will be based upon target premium. Annuity sales target premium will
be assumed to be equal to 7.50% of total placed annuity premium.

Assuming "par" sales goals of $30 million in International Life sales, $7.25
million in Domestic Life sales, and $440 million in total annuity sales, the par
sales production for purposes of the expense management component is $70.25
million. The approved expense budget based upon these sales goals is $35.7
million. Accordingly, the par ratio of expenses to sales production is roughly
50%. Based upon this relationship, the bonus percentage corresponding with the
actual expense ratio achieved in 2003 will be applied to 100% of each executive
officer's base salary in accordance with the following grid:


Expense/Sales Ratio

Bonus %

54%

6.00%

52%

8.00%

50%

10.00%

48%

11.00%

46%

12.00%



For purposes of the expense component, marketing and executive officer bonuses
will be excluded. In addition, special consideration may be given at the
discretion of the Compensation and Stock Option Committee of the Board of
Directors for items of an unusual and/or non-recurring nature (i.e. excess
pension contributions) that are beyond the control of Company management.

Company Profitability Component:

The profitability component of the program is based upon GAAP operating earnings
as a percentage of beginning stockholders' equity. GAAP operating earnings are
net of federal income taxes and exclude realized gains and losses on
investments. The amounts used for purposes of the bonus calculation will be the
figures audited by the Company's independent auditors.

The bonus percentage corresponding with the actual GAAP operating earnings
achieved in 2003 relative to beginning of the year stockholders' equity will be
applied to 100% of each executive officer's base salary in accordance with the
following grid:


GAAP Profitability

Bonus %

8% of Stockholders' Equity

6.00%

9% of Stockholders' Equity

8.00%

10% of Stockholders' Equity

10.00%

11% of Stockholders' Equity

11.00%

12% of Stockholders' Equity

12.00%



Example:



Assume the following actual results for 2003:






International Life placed target premium sales

$

29,250,000



Domestic Life placed target premium sales

$

3,500,000



Annuity placed total premium sales

$

750,000,000



Actual budget reporting expenses

$

37,000,000



GAAP operating earnings

$

53,000,000



Beginning GAAP stockholders' equity

$

600,000,000





Based upon the above charts, the executive officer's 2003 bonus would be
calculated as follows:




Sales Component







International Life sales bonus %



2.50%



Domestic Life sales bonus %



0.00%



Annuity sales bonus %



5.00%











Total sales bonus %



7.50%















Expense Management Component







Actual budget reporting expenses

$

37,000,000











Sale Production Amount:







     International Life target premium

$

29,250,000



     Domestic Life target premium



3,500,000



     Annuity target ($750m @ 7.5%)



56,250,000













$

89,000,000



















Ratio of Actual/Sales Production



41.6%



Expense management bonus %



12.0%







Company Profitability Component















GAAP operating earnings

$

53,000,000



Beginning stockholders' equity

$

600,000,000











Ratio of earnings/equity



8.83%



Company profitability bonus



6.00%







Total Bonus %







Sales component



7.50%



Expense management component



12.00%



Company profitability component



6.00%















25.50%





















Administration:



Bonus amounts under the program will be earned and paid at the end of the
Company's calendar year upon the availability of audited GAAP financial
statements. Amounts may be advanced during the year at the discretion of the
Company based upon interim projections and approval of the Chairman and Chief
Executive Officer. Bonus amounts advanced to participants under this Program are
subject to repayment at the end of the Program year if unearned.

If employment with the Company is terminated for any reason other than
"termination for cause" by NWL, the bonus amount paid at termination will be
based upon the pro rated percentage of the calendar year that services were
rendered to the Company. In the event of death, the bonus amount will be paid to
the individual's spouse, and if the individual's spouse is also not living at
that time, then to the individual's children.

April 16, 2003

